Citation Nr: 0819005	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  99-18 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
residuals of a gunshot wound to the pancreas for the period 
from July 28, 1998 to January 20, 2007.

2.  Entitlement to a rating in excess of 30 percent for the 
residuals of a gunshot wound to the pancreas for the period 
from March 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1953 to October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on February 21, 
2008, which vacated an October 2007 Board decision and 
remanded the case for additional development.  In April 2006 
the Court vacated a November 2004 decision.  The issue 
initially arose from a May 1999 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  For the period from July 28, 1998, to January 20, 2007, 
the residuals of a gunshot wound to the pancreas were 
manifested by occasional complaints of heartburn that were 
controlled by eating a bland diet.

3.  For the period from March 1, 2007, the residuals of a 
gunshot wound to the pancreas are manifested by no more than 
moderately severe adhesions with partial small bowel 
obstruction manifested by episodes of gastrointestinal pain 
after meals, nausea, and vomiting.


CONCLUSION OF LAW

1.  For the period from July 28, 1998, to January 20, 2007, 
the criteria for an evaluation greater than 10 percent for 
residuals of a gunshot wound to the pancreas have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.114, Diagnostic Code 7301 (2007).

2.  For the period from March 1, 2007, the criteria for an 
evaluation greater than 30 percent for residuals of a gunshot 
wound to the pancreas have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.114, 
Diagnostic Code 7301 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in December 2002 and September 2006.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist in completing his claims, identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims, and requested that he send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Additional notice as to 
these matters was provided in September 2006.  The Board 
further finds that through statements submitted in support of 
this appeal the veteran and his representative have 
demonstrated actual knowledge of all relevant VA laws and 
regulations concerning the increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
applicable rating criteria were adequately reported in 
statements of the case and the veteran's service 
representatives have demonstrated full knowledge of the 
applicable law, as shown by their written statements before 
the Board and to the United States Court of Appeals for 
Veterans Claims.  In correspondence dated in April 2008 the 
veteran stated he had no additional information to submit in 
support of his claim.  

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

Increased Ratings
Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Upon award of service 
connection, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  A separate rating, however, must be based upon 
additional disability.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

730
1
Peritoneum, adhesions of:
Ratin
g

Severe; definite partial obstruction shown by X-
ray, with frequent and prolonged episodes of 
severe colic distension, nausea or vomiting, 
following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage
50

Moderately severe; partial obstruction manifested 
by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain
30

Moderate; pulling pain on attempting work or 
aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal 
distension
10

Mild
0
Note: Ratings for adhesions will be considered when there is 
history of operative or other traumatic or infectious 
(intraabdominal) process, and at least two of the following: 
disturbance of motility, actual partial obstruction, reflex 
disturbances, presence of pain.
38 C.F.R. § 4.114, Diagnostic Code 7301 (2007).

Factual Background and Analysis

Service treatment records show that in November 1953 the 
veteran sustained a gunshot wound while serving in Korea.  
Records show the bullet entered through the left posterior 
chest and lodged in the right side of the stomach wall.  He 
underwent surgery and an exploratory laparotomy which 
revealed a wound through the pancreas, but no nerve or artery 
injury (including no damage to his splenic artery), or injury 
to the intestines, liver, or kidneys.  The bullet was 
surgically removed.  Adhesions were noted between the small 
bowel, omentum, and cecum.  The liver was adherent to the 
abdominal wall and diaphragm.  Records show that in December 
1953 the bullet wound and surgical incision were healed.  
Following a 30-day hospital stay, the veteran was returned to 
duty with a one-week confinement to quarters followed by one 
month of light duty.  An October 1954 separation physical 
examination report noted a laparotomy scar to the right lower 
quadrant.  

On VA examination in December 1954 the veteran complained of 
pain in the region of the bullet wound on bending and 
lifting.  He reported that he experienced belching and nausea 
when consuming large meals.  An examination revealed regular 
bowels, normal stools, and no abdominal abnormalities other 
than an unrelated appendectomy scar and the left laparotomy 
scar associated with his in-service surgery for a gunshot 
wound.  The abdomen was soft with no abnormal masses or 
tenderness and no muscle spasm.  The left rectus scar was 
well-healed, with no incisional herniation or tenderness.  A 
small circular scar on the left chest, residual of the bullet 
entry wound, was not tender or adherent to the underlying 
tissues and did not interfere with the motion of the dorsal 
spine.  No loss of muscle substance was observed.

In a January 1955 rating decision the veteran was granted 
service connection for his gunshot wound residuals of his 
abdomen and pancreas.  A single 10 percent disability rating 
was assigned under the criteria for Diagnostic Code 7301.

In correspondence received July 28, 1998, the veteran 
requested entitlement to an increased rating.  He 
subsequently asserted that a separate rating for a 
musculoskeletal disability associated with the service- 
connected pancreatic gunshot wound residuals was warranted. 

In a June 2003 rating decision the RO established a separate 
rating for a gunshot wound to the abdomen and assigned a 30 
percent rating based on impairment of Muscle Group XIX, 
effective from July 28, 1998.  A May 2007 rating decision 
granted a separate rating for a scar associated with the 
gunshot wound.  A noncompensable evaluation was assigned from 
July 28, 1998, to April 5, 2007, and a 10 percent evaluation 
from April 6, 2007.  VA records also show that separate 
evaluations for deep vein thrombosis, left thigh, associated 
with status post gunshot wound to the abdomen and pancreas 
(assigned a 10 percent rating effective from July 28, 1998) 
and for a splenic artery aneurysm associated with status post 
gunshot wound to the abdomen and pancreas (assigned a 0 
percent rating effective from July 28, 1998).

Private medical records include a December 1997 hospital 
report noting a well-healed midline laparotomy scar.  It was 
noted the veteran complained of tenderness that was minimal 
and there were no palpable masses.

On VA general medical examination in August 1998 the examiner 
noted a left paramedical vertical incision from the ribs to 
the pubis in the area of the pancreatic wound.  On VA medical 
examination of the liver, gall bladder and pancreas in August 
1998 the veteran stated that he had no symptoms.  There was 
no pain or tenderness and there was normal muscle strength.  
A September 1998 VA medical examination report noted an 
abdominal scar from an old injury.  There was no 
hepatosplenomegaly, no bruises, and no ecchymosis.

On VA examination in January 2003 the veteran denied 
experiencing any nausea, vomiting, hematemesis, or colic.  He 
complained of some discomfort in the left back where the 
bullet entered and some mild to moderate abdominal pain at 
the surgical site.  He denied any limitation of function such 
as bending, turning, sitting, standing, or ambulating.  

The examiner noted a very superficial fading scar at the left 
posterior lumbar area with no significant indentation, muscle 
herniation, or significant tenderness.  It was also noted 
that there was a completely healed surgical scar from the 
1953 exploratory laparotomy that ran from the veteran's 
xiphoid process vertically down to one inch below his 
umbilicus.  There was no significant muscle defect, 
herniation, or tenderness over the scar tissue.  There were 
no significant complaints pertaining to the abdominal wall 
during ambulation.  The diagnoses included status post 
gunshot wound in the abdomen with healed scars and no gross 
muscle defect or muscle functional impairment in the 
abdominal wall.

VA treatment reports dated in March 2003 show the veteran 
denied experiencing any abdominal pain, nausea, vomiting, 
diarrhea, or constipation.  Bowel sounds were present and the 
abdomen was soft, non-tender, non-distended.  No 
hepatosplenomegaly was detected.  .

Private hospital reports show that on January 20, 2007, the 
veteran was admitted for inpatient treatment of a proximal 
small bowel obstruction in the third portion of his duodenum, 
with a dilated stomach and dilated proximal jejunum.  He 
complained of nausea and vomiting, but no recent weight loss.  
Records show he underwent surgery which confirmed the 
presence of internal adhesions that were attributed to the 
service-connected gunshot wound residuals and prior surgery 
for treatment of the missile injury with superior mesenteric 
artery syndrome.  The symptoms associated with the small 
bowel obstruction and superior mesenteric artery syndrome 
abated after the adhesions were surgically removed.  The 
veteran was noted to have recovered post-operatively and was 
discharged from the hospital in early February 2007.

An April 2007 VA Liver, Gall Bladder, and Pancreas 
examination report noted the veteran underwent surgery in 
January 2007 for treatment of abdominal internal adhesions 
associated with his pancreatic gunshot wound residuals.  It 
was noted that prior to his January 2007 surgery he had 
experienced abdominal pain after eating and that subsequently 
he denied having any abdominal pain or pancreatic symptoms.  
A physical examination noted he was 5 feet, 11 inches tall 
and weighed 136 pounds.  He reported he lost 10 pounds since 
the January 2007 surgery.  The examiner noted that bowel 
sounds were present and that no tenderness was elicited upon 
palpation of all four quadrants.  There was no clinical 
evidence of ascites, portal hypertension, pancreatitis, or 
liver disease and no evidence of malnutrition was 
demonstrated.  The examining physician reviewed the veteran's 
claims file and concurred with the January 2007 treating 
physician's opinion that the abdominal adhesions that were 
surgically removed in January 2007 were likely due to 
residuals of the veteran's old gunshot wound.  The examiner 
also stated that the adhesions were successfully resolved and 
did not affect the veteran's activities of daily living.  

On VA muscles examination in April 2007 the veteran 
complained of mild weather related symptoms in the left 
posterior flank.  He described his pain as four on a ten 
point scale and very localized with slightly increased 
intensity when sitting.  He reported periods of flare-ups 
with pain to five on a ten point scale approximately once per 
month lasting a couple of days.  The episodes were 
precipitated by weather changes and resolved spontaneously.  

The examiner noted that the claims folder was available for 
extensive study and was significantly contributory to the 
final evaluation.  It was specifically noted that the 
"muscles which were injured or possibly destroyed [were] the 
external and internal abdominal oblique on the left side" 
with no body structure involvement and no appearance nerve or 
vascular structure involvement.  Physical examination 
revealed a faint one centimeter, healed, mobile, not 
discolored scar lateral to the midline of the spine below the 
tenth rib.  There was no retraction of the scar.  There was 
some hypersensitivity in the area, but no muscular defects.  
The muscle strength of the left internal and external 
abdominal oblique were 4/5 as compared to the right side.  
There was no evidence of adhesion, tendon damage, negative 
bone joint, or nerve damage.  The involved muscle groups 
moved through side bending especially in the normal range 
with sufficient comfort, endurance, and strength.  The 
activities of daily living were not disturbed because of the 
scar or residual of the gunshot wound.  Repeat side and 
lateral bending did not result in fatigability or weakness.  
Contractures were palpable, but faint.  The residuals of the 
gunshot wound were not felt to be additionally limited by 
pain, fatigue, weakness, or lack of endurance during flare-
ups.  The examiner found "[t]here [were] no clinical 
indications of involvement of the lumbar spine muscles."  
The diagnoses included mild chronic pain syndrome from his 
old gunshot wound.

In its most recent order the Court found a remand was 
required because the Board had failed to provide a specific 
determination as to whether the appellant was entitled to a 
separate rating under the appropriate diagnostic code for any 
muscle injury involving the lumbar spine associated with the 
service-connected gunshot wound.  In correspondence dated in 
March 2008, the veteran and his service representative were 
notified that the case had been returned from the Court and 
in correspondence date in April 2008, the veteran reported he 
had nothing else to submitted in support of his claim.

Based upon the evidence of record, the Board finds that for 
the period from July 28, 1998, to January 20, 2007, the 
veteran's residuals of a gunshot wound to the pancreas were 
manifested by occasional complaints of heartburn that were 
controlled by eating a bland diet.  There is no evidence of 
moderately severe symptoms with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain prior to January 
20, 2007.  It is significant to note that the veteran's 
associated disabilities have been separately rated and have 
not been developed for appellate review.  Therefore, a rating 
in excess of 10 percent for the period from July 28, 1998, to 
January 20, 2007, for the residuals of a gunshot wound to the 
pancreas is not warranted.  

The Board also finds that for the period from March 1, 2007, 
the veteran's residuals of a gunshot wound to the pancreas 
are manifested by no more than moderately severe adhesions 
with partial small bowel obstruction manifested by episodes 
of gastrointestinal pain after meals, nausea, and vomiting.  
There is no probative evidence of severe symptoms with a 
definite partial obstruction shown by X-ray and frequent and 
prolonged episodes of severe colic distension, nausea or 
vomiting.  Therefore, a rating in excess of 30 percent for 
the period from March 1, 2007, for the residuals of a gunshot 
wound to the pancreas is not warranted.  

The Board specifically finds that the appellant is not 
entitled to a separate rating under any diagnostic code for a 
muscle injury involving the lumbar spine associated with the 
service-connected gunshot wound.  The April 2007 VA 
examiner's opinion as to this matters is persuasive.  The 
examiner is shown to have reviewed all the evidence of record 
and to have concluded that there was no clinical indication 
of involvement of the lumbar spine muscles.  It is also 
significant to note that the January 2003 VA examiner noted 
no more that a very superficial fading scar at the left 
posterior lumbar area without opinion as to any lumbar muscle 
injury.  The April 2007 VA opinion is consistent with the 
other evidence of record.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claims.


ORDER

Entitlement to a rating in excess of 10 percent for the 
residuals of a gunshot wound to the pancreas for the period 
from July 28, 1998 to January 20, 2007, is denied.

Entitlement to a rating in excess of 30 percent for the 
residuals of a gunshot wound to the pancreas for the period 
from March 1, 2007, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


